Day, J.
— It does not appear from the record that the court acquired any jurisdiction of the defendant Cox. Service was accepted by Trulock and Blake & Hammack, but it is not shown that they had any authority to accept service for Cox. Cox did not appear. The record does not recite that he was served with notice, nor was any default entered against him. The petition alleges that he has absconded for parts unknown, and that legal process cannot be served upon him. It is evident that no injunction could be decreed until it was judicially determined that Cox was indebted to the plaintiff, and this determination could not be made until the court acquired jurisdiction of Cox by proper service. This alone was sufficient to require the court to dissolve the injunction before granted. Whether it was proper for the court without having jurisdiction of Cox to determine that the intervenors have a lien for their services, is a question solely between the intervenors and Cox, and which does not concern the plaintiff. Whether the plaintiffs would have been entitled to an injunction, if jurisdiction over the proper parties had been obtained, we need not determine.
Arrirmed.